                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                        )       CASE NO.: 5:21-bk-00994-HWV
                                              )
         RONALD JOHN BORIS, JR. and           )
         DANIELLE MARIE BORIS,                )       CHAPTER 13
                         Debtors              )


                       OBJECTIONS TO CONFIRMATION
                 BY PORTFOLIO RECOVERY ASSOCIATES, LLC,
           ASSIGNEE OF CONSUMER PORTFOLIO SERVICES, INC. (“PRA”),
                   BY AND THROUGH ITS SERVICING AGENT,
                    PRA RECEIVABLES MANAGEMENT, LLC

         Portfolio Recovery Associates, LLC, assignee of Consumer Portfolio Services, Inc.,

(“PRA”), by and through its servicing agent, PRA Receivables Management, LLC, by and through

its attorneys, Mester & Schwartz, P.C., files Objections to Confirmation of Debtors’ Proposed

Amended Chapter 13 Plan and states:

1.       On August 31, 2015, Debtors, Ronald John Boris, Jr. and Danielle Marie Boris, entered

         into a Retail Installment Sale Contract in the principal amount of $12,018.76 (the

         “Contract”) that referred and related to the purchase of a 2012 Ford Focus, V.I.N.

         1FAHP3M2XCL150251 (the “Motor Vehicle”).

2.       The interest rate under the Contract is 18.00% per annum.

3.       To secure the Contract, Debtors granted a first lien on the Motor Vehicle in favor of PRA.

4.       On April 30, 2021, Debtors filed a Voluntary Petition under Chapter 13 of the United States

         Bankruptcy Code.

5.       On June 11, 2021, Debtors filed a Proposed Amended Chapter 13 Plan (the “Plan”).

6.       The Chapter 13 Trustee held a 341(a) Meeting of Creditors on June 14, 2021.

7.       As of April 30, 2021, the total amount of the PRA’s claim was $13,049.04.




Case 5:21-bk-00994-HWV          Doc 36 Filed 07/20/21 Entered 07/20/21 14:34:07                Desc
                                Main Document    Page 1 of 3
8.     In the Amended Plan, Debtors proposed to pay PRA the sum of $2,750.00 at the rate of 0%

       per annum interest.

9.     Debtors’ proposed treatment fails to comply with the cramdown requirements for

       confirmation as in contained in 11 U.S.C. Section 1325(a)(5)(B)(i).

10.    Fair market value of the vehicle is $6,425.00. See attached Exhibit A.

11.    Debtor’s proposed interest rate does not adequately account for the risk premium allowed

       under Till v. SCS Credit Corp., 124 S. Ct. 1951 (2004).

12.    The Plan fails to provide for the payment of monthly pre-confirmation adequate protection

       to PRA.

13.    PRA is entitled to at least 1% of the value of its Collateral in order to protect against

       depreciation, or, in this case, at least $64.26 per month based on the NADA clean retail

       value.

14.    PRA objects to the plan’s failure to establish equal monthly payments for PRA’s claim

       over the life of the plan starting from confirmation.

15.    For the foregoing reasons, PRA objects to confirmation of the Plan.

       WHEREFORE, Portfolio Recovery Associates, LLC, assignee of Consumer Portfolio

Services, Inc., (“PRA”), by and through its servicing agent, PRA Receivables Management,

LLC respectfully requests this Honorable Court to deny confirmation of the Plan.




Case 5:21-bk-00994-HWV         Doc 36 Filed 07/20/21 Entered 07/20/21 14:34:07             Desc
                               Main Document    Page 2 of 3
                                    Respectfully submitted,

                                    MESTER & SCHWARTZ, P.C.

                                    BY:        /s/ Jason Brett Schwartz
                                       Jason Brett Schwartz, Esquire
                                       P.A. I.D. #92009
                                       Mester & Schwartz, P.C.
                                       1917 Brown Street
                                       Philadelphia, PA 19130
                                       (267) 909-9036
                                        Attorneys for Portfolio Recovery Associates,
                                        LLC, assignee of Consumer Portfolio Services,
                                        Inc., (“PRA”), by and through its servicing
                                        agent, PRA Receivables Management, LLC

Dated: July 20, 2021




Case 5:21-bk-00994-HWV   Doc 36 Filed 07/20/21 Entered 07/20/21 14:34:07        Desc
                         Main Document    Page 3 of 3
